Citation Nr: 1823879	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  12-20 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for skin disability to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.  In January 2016, the Board remanded the appeal for additional development.


FINDING OF FACT

A skin disability is not attributable to service including herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for skin disability are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Neither the Veteran, nor his representative, has alleged prejudice or any issues with the duty to notify or the duty to assist.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Service connection based on exposure to designated herbicide agents will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  The diseases deemed associated with herbicide exposure for purposes of the presumption are set out at 38 C.F.R. § 3.309(e).  38  U.S.C. § 1116(a)(2); 38 C.F.R. § 3.309.  However, for the presumption to apply the presumptive disease must become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicide.  38 C.F.R. §§ 3.307(a)(6), 3.309(a).

Even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, service connection may be established with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (providing that the provisions set forth in Combee are equally applicable in cases involving claimed Agent Orange exposure).

Facts & Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for skin disability to include as due to herbicide exposure.  A chronic skin disability is not shown in service or within the initial post separation year.  A skin disability, first documented decades after service, is not attributable to service including exposure to herbicide agents.

Service treatment records (STRs) reflects no complaints or findings for abnormal skin pathology.  Report of separation examination dated in August 1973 reflects normal clinical evaluation of the skin.  The first documented complaints of skin disorder are on the VA application for disability benefits dated in March 2011, more than 35 years after service separation.  VA treatment records dated since 2011 show diagnoses that included spongiotic dermatitis, eczematous dermatitis, and sebopsoriasis.

Report of VA examination dated in February 2016 reflects a history of skin problems starting in 1991 after the Veteran had a stroke.  The diagnosis was eczema and sebopsoriasis-less likely than not caused by or the result of military service including herbicide exposure.  In September 2016, this same physician again reviewed the claims file and explained that his prior negative medical opinion was predicated on the Veteran's history of onset of skin symptoms in 1991 and consideration of the medical literature on risk factors.  He stated that he was unable to find any scientific documentation in the relevant literature to link the Veteran's skin disabilities and herbicide exposure years earlier.  The physician further stated that he was unable to formulate any plausible scientific explanation to link the Veteran's current skin disorder to herbicide exposure without resorting to speculation and conjecture.  He reaffirmed his prior opinion that skin disability was less likely than not related to service including herbicide exposure.

The available medical evidence shows that Veteran's skin disability is not attributable to service including herbicide exposure.  The Veteran's skin disorders, shown many years after service, are not diseases subject to presumptive service connection-i.e. they are not among the list of skin disorders presumptively associated with herbicide exposure under 38 C.F.R. § 3.309(e)-and the available medical evidence does not link any skin disorder shown to service, including herbicide exposure.

The Board has considered the Veteran's statements and sworn testimony.  At his August 2013 hearing, the Veteran testified that his skin condition began in service, but for some unknown reason did not show up in his STRs.  See Hearing Transcript at 2.  However, he later testified that he first had skin symptoms after his stroke in 1991, which he attributed to a poor immune system from his stroke.  Id at 3.

The Board accepts that the Veteran is competent to report his symptoms, treatment, and onset.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board finds that his suggestion of chronic symptoms dating from in service is not credible in view of (1) the Veteran's incongruous report of onset of symptoms following his stroke in 1991, which was given both at the Board hearing and 2016 VA examination; (2) the normal service separation examination; and (3) the many decades intervening service and the first documented complaints.  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Also, the Board finds that the Veteran's opinion that skin disorder shown post service is attributable to service including herbicide exposure has no probative value.  This is because he lacks the requisite medical expertise and the etiology is not susceptible to lay observation, unlike a broken leg.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Here, the Board assigns greater probative value to the 1973 service separation examination; the Veteran's medical history for onset of symptoms in 1991 following stroke-many years after service; and the September 2016 VA medical opinion.  The service separation examination and September 2016 VA medical opinion are highly probative as they were prepared by skill, neutral medical professionals after examining the Veteran.  The service separation examination constitutes contemporaneous evidence and, as such, has greater probative value than post service medical history of in-service disability or problems as reported by the claimant.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  The 2016 VA medical opinion is supported by a rationale and reflects consideration of the Veteran's theory of entitlement (i.e. causation due to herbicide exposure in service); thus, this evidence has greater probative value that the Veteran's uncorroborated medical opinion.  The Board observes that the Veteran has not presented a favorable medical opinion to weigh in this matter.

The medical and lay evidence, coupled with the many years intervening service and the first documented complaints or findings, weigh against the claim.

Accordingly, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for skin disability to include as due to herbicide exposure is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


